       Case 1:19-cv-00373-AWI-SAB Document 112 Filed 12/08/20 Page 1 of 1



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8    ALLEN HAMMLER,                                    )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                       )
9                      Plaintiff,                      )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10             v.                                          TO MODIFY THE DISCOVERY AND
                                                       )   SCHEDULING ORDER
11                                                     )
     CLARK, et.al.,
                                                       )   (ECF No. 111)
12                     Defendants.                     )
                                                       )
13                                                     )
14
15             Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17             Currently before the Court is Defendants’ motion to modify the discovery and scheduling

18   order, filed December 8, 2020.

19             Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is

20   extended to February 8, 2021, and the dispositive motion deadline is extended to April 16, 2021. All

21   other substantive provisions of the Court’s April 8, 2020 discovery and scheduling order remain in

22   effect.

23
24   IT IS SO ORDERED.

25   Dated:         December 8, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
